Citation Nr: 0004282	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-03 540A	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 1996 decision of the Board of 
Veterans' Appeals denying a rating in excess of 10 percent 
for residuals of rheumatic heart disease with valvular 
insufficiency should be revised or reversed on the grounds of 
clear and unmistakable error.

2.  Whether a May 1998 decision of the Board of Veterans' 
Appeals denying a compensable rating for residuals of 
rheumatic fever consisting of recurrent episodes of 
arthralgia should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion by the moving party's representative 
alleging clear and unmistakable error (CUE) in Board 
decisions issued in December 1996 and May 1998.


FINDINGS OF FACT

1.  In a December 1996 final decision, the Board denied a 
rating above 10 percent for rheumatic heart disease with 
valvular insufficiency.

2.  In a May 1998 final decision, the Board denied a 
compensable rating for residuals of rheumatic fever 
consisting of recurrent episodes of arthralgia.

3.  The pleadings submitted by the moving party alleging CUE 
in the December 1996 and May 1998 Board decisions do not 
clearly and specifically set forth why the result in either 
decision would have been manifestly different but for the 
errors alleged.


CONCLUSIONS OF LAW

1.  There was no CUE in the Board's December 1996 decision 
denying an increased rating for rheumatic heart disease with 
valvular insufficiency.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).

2.  There was no CUE in the Board's May 1998 decision denying 
a compensable rating for residuals of rheumatic fever 
consisting of recurrent episodes of arthralgia.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 
20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable exists in a case may be instituted by the Board 
on its own motion, or upon request of a claimant at any time 
after the decision is made.  38 U.S.C.A. § 7111(c) and (d).  
A request for revision is to be submitted directly to the 
Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411 (1999).  CUE is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  38 C.F.R. 
§ 20.1403(a) (emphasis added).  Generally, CUE is present 
when either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were ignored or 
incorrectly applied.  Id.  Review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (emphasis added).  Examples of situations that 
are not clear and unmistakable include: (1) Changed 
diagnosis.  A new diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist under 
38 U.S.C.A. § 5107(a); and, (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for CUE in a Board decision.  Id.

The above-cited regulatory authority was published with the 
specific intent to codify the current requirements for a 
viable claim of CUE that the United States Court of Appeals 
for Veterans Claims (Court) has defined for claims of CUE in 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). 
Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, 
6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 
(1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also 
Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 
10 Vet. App. 166 (1997).  It should be noted that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  The notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), reflects that 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [clear and unmistakable error]."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  The Board may therefore rely on the well-
established precedent of the Court on what exactly 
constitutes a valid claim of CUE, such as is set forth in 
Russell, Damrel, Fugo, all supra.
In pleadings prepared by the moving party's representative in 
February 1998 and November 1999, it was asserted that CUE was 
committed by the Board in its decisions of December 1996 and 
May 1998 denying increased ratings for the rheumatic heart 
disease and rheumatic fever residual multiple joint 
arthralgia on the basis that the Board failed to consider 
and/or apply certain VA adjudication manual provisions (M21-
1, Part VI, Sec. 11.18), regulations under 38 C.F.R. Part 4 
(38 C.F.R. §§ 4.1, 4.59 and 4.101), and a precedent decision 
of the Court (DeLuca v. Brown, 8 Vet. App. 202 (1995)).

The aforementioned M21-1 provision was specifically linked to 
alleged error in the December 1996 Board decision that denied 
an increased evaluation above 10 percent for the rheumatic 
heart disease with valvular insufficiency.  The provision 
stipulates that if verified rheumatic heart disease has been 
demonstrated, the effect of subsequent onset of other heart 
diseases should not be dissociated from the rheumatic changes 
and thus, the combined cardiac disability should be evaluated 
as one entity under the service-connected rheumatic heart 
disease code (Code 7000).  On this point, the 
representative's allegations of error in the December 1996 
Board decision were summarized in the following statement 
contained in the February 1998 pleading: "We are requesting 
that the claim be addressed in accordance with the 
regulations set forth in accordance with the M21 - Part VI 
and the veteran's current symptoms be addressed under the 
rating criteria for rheumatic heart disease (DC) 7000 and an 
evaluation concurrent with the evidence be assigned."

Arguments of CUE in the Board's December 1996 and May 1998 
decisions expressed in the representative's November 1999 
pleading alleged that under relevant caselaw of the Court, 
the Board was not free to ignore applicable regulations and 
caselaw (specifically, sections 4.1, 4.59 and 4.101 of 
38 C.F.R., and the DeLuca v. Brown case, which deals with 
VA's obligation to consider the effect of pain on functional 
impairment in connection with increased rating claims for 
musculoskeletal disorders), but had effectively done so in 
denying the increased rating claims at issue.  Although the 
pleading document did not set forth specifically how the 
result in either case would have been manifestly different 
but for the alleged errors, the representative stated that, 
". . . the Board failed to apply pertinent regulations that 
would have resulted in increased evaluations."

The Board concludes that the decisions of December 1996 and 
May 1998 did not involve CUE.  As stated by the Court and 
adopted in the regulations governing motions alleging CUE in 
prior Board decisions, for such error to exist, the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of CUE).

The Board finds that the moving party has failed to set forth 
persuasive reasons why the Board decisions of December 1996 
and May 1998 were erroneous to the extent that, had the 
alleged errors not been committed, the outcome in either case 
would have been manifestly different.  Fugo, 6 Vet. App. at 
44.  The moving party pleads that the Board failed to 
consider and/or apply certain VA adjudication manual 
provisions, regulations under 38 C.F.R. Part 4, and a 
precedent decision of the Court in denying increased ratings, 
but he has not clearly and specifically set forth how the 
Board's failure to cite to and consider such legal authority 
would compel the conclusion, to which reasonable minds could 
not differ, that the result in either decision would have 
been manifestly different but for the alleged error.  As 
detailed above, other than the claim that the Board should 
have cited certain legal authority and other than the bare 
assertion that increased ratings "would have resulted" had 
the Board "applied pertinent regulations," the moving 
party's pleadings of February 1998 and November 1999 set 
forth no persuasive reasons why an increased rating for 
either disability would be granted under applicable rating 
criteria had the Board cited to and applied the 
manual/regulatory/caselaw authority in its December 1996 and 
May 1998 decisions.

The caselaw and regulations cited above are clear on the 
point that allegations of CUE on the grounds that a 
regulation or other legal authority wasn't followed, if 
unsupported by specific allegations of error in fact or law 
in the Board decision, are insufficient to plead a valid 
claim of CUE.  As detailed above, the allegations of error 
advanced by the moving party herein do not meet the pleading 
requirements.  Instead, it appears that the allegations are, 
at best, no more than expressions of disagreement with how 
the Board weighed or evaluated the evidence in its decisions 
of December 1996 and May 1998.  This is not the "very 
specific and rare" kind of error that constitutes CUE.  38 
C.F.R. § 20.1403(a) & (d)(3) (1999).

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in either 
Board decision would have been manifestly different but for 
the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging CUE in the Board's December 1996 decision 
is denied.

The motion alleging CUE in the Board's May 1998 decision is 
denied.



		
	GEORGE R. SENYK
Member, Board of Veterans' Appeals

 


